 
Exhibit 10.1


Merger and Acquisition Agreement
 
Assigner : Peng Lai Jin Chuang Company ( Party A)
Address : No.1 Shanghai lu, Penglai Wai Xiang Xing Jing Ji Jia Gong Qu, Shuan
Dong Province
Entity Legal Representative : Zhang Bing Yi
Consigning Agent : Wang Gui Yuan (Assistant GM)


Assignee : Tian Di Ren Pharmaceutical Technology Co. ltd. øParty B÷
Address : No. 10 Wei Hai Lu, Ping Fang Kai Fa Qu Ji Zhong Qu, Harbin, Hei Long
Jiang
Entity Legal Representative : Zhang Bing Yi
Consigner : Wang Gui Yuan (Assistant GM)
Entity Legal Representative : Liu Yan Qing (Director)


An agreement regarding acquiring Peng Lai Jin Chuang Company, by and between
Party A and Party B, has been consented. Party A agrees to assign all net assets
of Peng Lai Jin Chuang Company, its wholly owned subsidiary to Party B. Party B
agrees to acquire all above assets (including intangible assets, exclusive
production authorization). Directors on board of both Party A and Party B have
reached their mutual agreement onto the above mentioned proposal. The agreement
is in full alliance with the Corporate Law and Contract Law of the People’s
Republic of China, detailed as the following.



1.
Evaluation of assets and terms and means of payment

a.
As the sole owner of Peng Lai Jin Chuang Company, Party A entitles this
ownership by one hundred percent. Both parties consign Yan Tai Hao Zheng Real
Estate Appraisal Company to evaluate the assets of Peng Lai Jin Chuang Company
(including intangible asset such as the legal right of the use of land,
excluding product lot number). As result, the evaluated total net asset is
seventy million RMB, consisting fifty million RMB of net asset and twenty
million RMB original value invested to twenty production lot numbers. As agreed
by both parties, the final acquiring value of Peng Lai Jin Chuang Company is
forty-nine million RMB. Party B will pay Party A for this acquisition of
thirty-two million RMB equal valued stocks, and cash of seventeen million RMB.

b.
Stocks valued thirty-two million RMB of China Sky One Pharmaceutical Company
listed on American stock market (AMEX) that Party B is bound to pay Party A will
be realized within thirty days after this agreement taking into effect, and the
agreed cash payment of seventeen million RMB will be realized within ten days
after this agreement taking into effect. As soon as the agreed cash payment is
fulfilled, Party B is then legally entitled to the entrance of Peng Lai Jin
Chuang Company, so as to proceed all legal procedures such as ownership
transference.




2.
Party A is legally obliged to entitle the disposition to all of its assets, and
to ensure all these assets free from any liability such as legal action,
mortgage, freeze or seal, or any arbitration. Otherwise, Party A will be fully
responsible for all the damage caused.

 

3.
The share of profit and loss to Peng Lai Jin Chuang Company (Rights and
Indebtedness) 

 
 
 

--------------------------------------------------------------------------------

 
 

a.
After this agreement taking into effect, Party B will be solely entitled to
whole profits of Peng Lai Jin Chuang Company, and sharing certain risks and
indebtedness.

b.
Party B will hold Party A accountable for any losses involved if Party B fails
to release any indebtedness before this acquisition.

c.
Party A is responsible for all the indebtedness accrued before this acquisition.




4.
Default punishment

a.
After this agreement taking into effect, both parties have to be in full
alliance. Either party who breached this agreement will be responsible and
punished.

b.
Within thirty days after the signing of this agreement, Party B is liable to
issue valid stock certificate to Party A, and guarantee the trade under terms of
American law.

c.
For any reason caused by Party A such as delaying of the owner transference,
resulting Party B unable to register at Industrial Bureau, Commercial Bureau, or
Pharmaceutical Supervision Bureau on time, or affecting Party B smooth
operation, Party A is bound to pay the fine of ten-thousandth of agreed cash
payment (seventeen million RMB). If the damage to Party B is greater than this
fine, the margin has to be compensated by Party A.

d.
If disputes arise in the performance of the agreement, both parties shall find a
solution through friendly discussion.




5.
Sharing the related costs of assets transference

Party B is accountable for all the costs related to this assets transference,
such as notary, appraisal, audit, or Industrial Bureau and Commercial Bureau.
Other expenditures such as property tax and ownership transference tax will be
based on related Chinese laws and regulations.



6.
Procedures of property transference

Within thirty days, Party B is responsible for assets ownership transference,
and all the related expenditures. Party A is liable to be under all assistance
and co-operation.
Within ten days after the signing of this agreement, Party A is responsible to
submit all the document and materials of Peng Lai Jin Chuang Company to Party B,
including commercial, technical, and financial.
 

7.
Dispute solution

If disputes arise in the performance of the agreement, both parties shall find a
solution through friendly discussion. Law suit can be filed if the discussion
fails.



8.
Condition of effectiveness

This agreement is taking into effect after both parties’ legal signature or
stamp and proved by related government authorities. Both parties should register
at municipal administration office for this ownership transference.



9.
There are five copies in total, two copies for each party, and one for
government authority’s filing. All the above has been verified by both parties
before any signature or stamp.



 
 

--------------------------------------------------------------------------------

 
 
Assigner : Peng Lai Jin Chuang Company ( Party A)
Address : No.1 Shanghai lu, Penglai Wai Xiang Xing Jing Ji Jia Gong Qu, Shuan
Dong Province
Entity Legal Representative : Zhang Bing Yi


Signature of Consigning Agent :




Date_______________________________


Assignee : Tian Di Ren Pharmaceutical Technology Co. ltd. (Party B)
Address : No. 10 Wei Hai Lu, Ping Fang Kai Fa Qu Ji Zhong Qu, Harbin, Hei Long
Jiang
 
Signature of Entity Legal Representative :




Date _______________________________




 
 

--------------------------------------------------------------------------------

 
 